MEMORANDUM OPINION
NIX, Presiding Judge.
This is an original proceedings filed by the petitioner, Jessie Ray Enriquez, Jr., for Post-Conviction Appeal. His only stated reason being that his co-defendant was given a five year term, but he received a ten year sentence. He alleges he did not know of his right to appeal. The law is well-settled that the petitioner should have filed an application to withdraw his plea of guilty, and enter a plea of not guilty, and proceed to trial, if he was dissatisfied with the sentence. If this had been denied, he would then have the basis for an appeal to this Court. However, on a plea of guilty, the only questions to bring before this Court are jurisdictional, and can be reached through habeas corpus.
This Court is of the opinion that petitioner fails to allege a violation of any of his rights relating to his right to appeal. Therefore, the demurrer filed by the state is hereby sustained, and the writ denied.
BUSSEY and BRETT, JJ., concur.